Citation Nr: 1419547	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for Lyme disease.

4.  Entitlement to an initial compensable disability rating for right knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to August 1990, from January 2004 to March 2005, and from December 2007 to April 2008.

These matters come before the Board of Veterans' Appeals (BVA or Board) from January 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing at the VA Central Office in Washington, DC before the undersigned in January 2014.  In January 2010 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

The issues of entitlement to service connection for a heart disorder, entitlement to service connection for Lyme disease, and entitlement to an initial compensable disability rating for right knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A VA physician has essentially indicated that the Veteran's sleep apnea is chronically worsened by the Veteran's service-connected right knee disability.





CONCLUSION OF LAW

Sleep apnea is aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable Board decision below to grant the claim for service connection for sleep apnea, any deficiency as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's service-connected disabilities include right knee strain.  VA records have indicated that the Veteran has sleep apnea that preexisted his periods of active service from January 2004 to March 2005 and from December 2007 to April 2008.

The Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran's sleep apnea is chronically worsened by service-connected right knee disability.  In this regard, the Board notes that in March 2010 a VA physician stated as follows:

The [Veteran's] right knee strain has at least as likely as not aggravated the [Veteran's] sleep apnea by interfering with exercise.

The rationale for this opinion is that the veteran's sleep apnea is likely caused by his obesity.  Because the veteran's ability for strenuous exercise is significantly limited because of his right knee condition, the veteran has had difficulty losing weight and thereby improving his sleep apnea.

The Board notes that the March 2010 VA physician's opinion is uncontradicted.  While not directly related to service connection on a secondary basis, the Board here observes that the Veteran did report on an April 2008 service post-deployment assessment that he had sleeping problems both during and after his period of service from December 2007 to April 2008.

The Board observes that the March 2010 VA physician's opinion did not overtly provide or establish a baseline level of disability for the sleep apnea disability before it was worsened by the service-connected right knee disability.  However, while 38 C.F.R. § 3.310 states that such evidence should be provided, the Board finds that this is primarily a rating consideration, and the language of 38 C.F.R. § 3.310 does not forbid an award of service connection in the current situation, and that code provision is not deemed to preclude the grant of service connection here.  It will later be determined if evidence of quantifiable aggravation exists to support a compensable evaluation, which is not the issue immediately before the Board.

In summary, the Board finds that the competent medical evidence demonstrates that the Veteran's sleep apnea disability is causally related to his service-connected right knee disability.  In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, and has resolved doubt in the Veteran's favor in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea, on the basis of aggravation by service-connected disability, is granted.


REMAND

As for the issue of service connection for Lyme disease, the Board notes that the Veteran has asserted that he has Lyme disease as a result of his military service in July 2009.  While a July 17, 2009, military service facility medical record indicates that the Veteran was on inactive duty training at the time in question, a 2011 Statement of Medical Examination and Duty Status (DA Form 2173) indicates that the Veteran was on active duty for training at the time in question.  Due to the nature of the circumstances surrounding this issue, the Board finds that the Veteran's date and type of service in July 2009 must be verified.

As the issue of service connection for heart disability is related, at least in part, to the Veteran's Lyme disease, that issue will not be addressed by the Board at this time.

As for the issue of entitlement to an initial compensable disability rating for right knee strain, the Board observes that an October 2009 rating decision granted service connection for right knee strain and assigned a noncompensable rating, effective April 17, 2008.  At his January 2010 RO hearing the Veteran essentially expressed disagreement with the October 2009 decision, asserting that a higher rating for the right knee disability should be assigned.  As a result of the Veteran's timely filing of a notice of disagreement to the October 2009 rating action that granted service connection for right knee strain and assigned a noncompensable rating, this issue must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the exact dates and type of any military service performed by the Veteran in July 2009.

2.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records since March 9, 2010.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues of entitlement to service connection for a heart disorder and entitlement to service connection for Lyme disease.  If either of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

4.  The AOJ should provide the Veteran with a statement of the case on the issue of entitlement to an initial compensable disability rating for right knee strain.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal as to the right knee rating issue.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


